           Case 2:19-cv-00112-GMN-GWF Document 13 Filed 05/07/19 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiffs
 7

 8                           UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     GARYOPIO K. REVUELTO, an individual,
       and TANYA L. REVUELTO, an individual                         Case Number
11                                                           2:19-cv-00112-GMN-GWF
                                  Plaintiff,
12
             vs.                                         STIPULATION AND ORDER TO
13                                                       DISMISS DEFENDANT CREDIT
       CREDIT ACCEPTANCE CORPORATION,                    ACCEPTANCE CORPORATION
14     a Foreign Corporation, EXPERIAN                        WITH PREJUDICE
       INFORMATION SOLUTIONS, INC., a
15     Foreign Corporation

16                                Defendants.

17          IT IS HEREBY STIPULATED by and between Plaintiffs, Garyopio K. Revuelto, and

18 Tanya L. Revuelto (“Plaintiffs”) and Defendant, Credit Acceptance Corporation (“CAC”), by and

19 . . .

20 . . .

21 . . .

22 . . .

23 . . .

24 . . .


                                               Page 1 of 2
          Case 2:19-cv-00112-GMN-GWF Document 13 Filed 05/07/19 Page 2 of 2



 1 through their respective attorneys of record, that all Plaintiffs’ claims asserted against CAC in the

 2 above-captioned matter shall be and hereby are dismissed with prejudice and each party shall bear

 3 its own attorney fees and costs.

 4 Dated this 7th day of May, 2019.                      Dated this 7th day of May, 2019.

 5 COGBURN LAW OFFICES                                   TROUTMAN SANDERS LLP

 6
   By:   /s/Erik W. Fox                                  By:   /s/Anna Jane I. Zarndt
 7 Name: Jamie S. Cogburn, Esq.                          Name: Anna Jane I. Zarndt
         Nevada Bar No. 8409                                   Nevada Bar No. 10809
 8       Erik W. Fox, Esq.                                     222 Central Park Avenue, Ste. 2000
         Nevada Bar No. 8804                                   Virginia Beach, Virginia 23462
 9       2508 St. Rose Parkway, Suite 330                      Attorney for Defendant, Credit
         Henderson, Nevada 89074                               Acceptance Corporation
10       Attorneys for Plaintiffs

11         IT IS SO ORDERED.

12
            DATED this ___
                        7 day of May, 2019.
13

14
                                                  Gloria M. Navarro, Chief Judge
                                                  UNITED STATES DISTRICT COURT
15

16

17

18

19

20

21

22

23

24


                                                Page 2 of 2
